LOCORR INVESTMENT TRUST SECOND AMENDMENT TO THE CUSTODY AGREEMENT THIS SECOND AMENDMENT, dated as of the 11th day of April, 2013, to the Custody Agreement dated as of February 14, 2011, amended December 2, 2011 (the "Custody Agreement"), is entered into by and betweenLOCORR INVESTMENT TRUST, an Ohio business trust (the “Trust”) and U.S. BANK NATIONAL ASSOCIATION (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, the parties desire to amend the Custody Agreement to add a fund; and WHEREAS, Article XV, Section 15.02 of the Custody Agreement allows for its amendment by a written instrument executed by both parties and authorized or approved by the Board of Trustees. NOW, THEREFORE, the parties agree as follows: Amended Exhibit C of the Custody Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. LOCORR INVESTMENT TRUST U.S. BANK NATIONAL ASSOCIATION By: /s/ Jon C. Essen By: /s/ Michael R. McVoy Name: Jon C. Essen Name: Michael R. McVoy Title: COO / Trustee Title: Senior Vice President 1 Amended Exhibit C to the Custody Agreement Separate Series of LoCorr Investment Trust Name of Series LoCorr Managed Futures Strategy Fund LoCorr Long/Short Commodities Strategy Fund LoCorr Long/Short Equity Fund 2
